UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7717



MICHAEL BOYD,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; JANET RENO; KATHLEEN
HAWKS; W. J. THOMPSON, Warden, FCI Morgantown;
ANN BARTOLO,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-96-165)


Submitted:   June 30, 1998                 Decided:   August 4, 1998


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Boyd, Appellant Pro Se. Daniel W. Dickinson, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Boyd appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Boyd v. United States, No. CA-96-165 (N.D.W. Va. Sept. 24,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2